Exhibit 10.20

 

LAND USE RESTRICTION AGREEMENT

 

by and between

 

BOKF, NA DBA BANK OF OKLAHOMA

the Trustee,

 

and

 

EAGLEWOOD PROPERTY HOLDINGS, LLC

the Borrower

 

Pertaining to

 

$6,610,000 The City of Springfield, Ohio

 First Mortgage Revenue Bonds Tax Exempt Series 2012A

 (Eaglewood Property Holdings, LLC Project)

 

Dated as of April 12, 2012

 

The interest of The City of Springfield, Ohio in this Land Use Restriction
Agreement and all amounts receivable hereunder (except the rights of The City of
Springfield, Ohio to receive notices, to give consents, notices and approvals,
and to enforce all of its express rights hereunder, without limiting the
obligations of the Trustee with respect thereto) has been assigned to BOKF, NA
dba Bank of Oklahoma as Trustee under the Trust Indenture, dated as of April 12,
2012, by The City of Springfield, Ohio.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE 1   DEFINITIONS

1

Section 1.1.

Definitions

1

Section 1.2.

Interpretation

3

ARTICLE 2   BOND PROCEEDS AND ADDITIONAL BORROWER CONTRIBUTIONS

 

Section 2.1.

Prohibition on Transfer Without Trustee Consent

3

ARTICLE 3   SPECIAL COVENANTS OFBORROWER

 

Section 3.1.

Residential Rental Property

3

Section 3.2.

Low or Moderate Income Tenants

5

Section 3.3.

Covenant of Borrower Regarding Tax-Exempt Status of the Bonds

7

Section 3.4.

Covenant of Trustee Regarding Tax-Exempt Status of the Bonds

8

Section 3.5.

Borrower To Maintain Its Existence

8

Section 3.6.

Borrower to Remain Qualified in State and Appoint Agent

8

Section 3.7.

Covenants To Run With the Land

8

ARTICLE 4   EVENTS OF DEFAULT AND REMEDIES

 

Section 4.1.

Events of Default

8

Section 4.2.

Remedies for Failure to Perform

9

Section 4.3.

Discontinuance of Proceedings

10

Section 4.4.

Remedies Cumulative

10

ARTICLE 5   MISCELLANEOUS

 

Section 5.1.

Notices

10

Section 5.2.

Concerning Successors and Assigns

11

Section 5.3.

Governing Law

11

Section 5.4.

Amendments; Waivers

11

Section 5.5.

Further Assurances and Corrective Instruments

12

Section 5.6.

Captions

12

Section 5.7

Severability

12

Section 5.8.

Counterparts

12

Section 5.9.

Effective Date and Term

12

Section 5.10.

No Liability of Officers

13

Section 5.11.

Recording and Filing

13

Section 5.12.

Modification of Tax Covenants

13

Section 5.13.

Burden and Benefit

13

Section 5.14.

Uniformity; Common Plan

14

Section 5.15.

Notice of Noncompliance

14

Section 5.16.

Reliance; Compliance

14

Section 5.17.

Survival of Covenants

15

EXHIBIT A  CERTIFICATE OF CONTINUING PROGRAM COMPLIANCE

1

EXHIBIT B  TENANT INCOME CERTIFICATE

1

EXHIBIT C  DESCRIPTION OF LAND

1

 

ii

--------------------------------------------------------------------------------


 

LAND USE RESTRICTION AGREEMENT

 

THIS LAND USE RESTRICTION AGREEMENT (this “Restriction Agreement”) is dated as
of April 12, 2012, by and between BOKF, NA DBA BANK OF OKLAHOMA, Tulsa, Oklahoma
(the “Trustee”) and EAGLEWOOD PROPERTY HOLDINGS, LLC, a Georgia limited
liability company (together with its successors and assigns permitted hereunder,
the “Borrower”).

 

W I T N E S S E T H :

 

WHEREAS, pursuant to Section 133.51 of the Ohio Revised Code and other
applicable provision of the law as amended, or any successor statute, as amended
(collectively, the “Act”); and the Bond Ordinance adopted by the The City of
Springfield, Ohio (the “Issuer”) on March 27, 2012 (the “Ordinance”) the Issuer
authorized the issuance of its Revenue Bonds (Eaglewood Property Holdings, LLC
Project), Series 2012A (the “Bonds”); and

 

WHEREAS, the Bonds will be issued pursuant to the Act, the Ordinance and a Trust
Indenture, dated as of April12, 2012 (the “Indenture”), between the Issuer and
the Trustee; and

 

WHEREAS, the Issuer will apply the proceeds from the sale of the Bonds to: (i)
financing the costs of acquiring and renovating a 80-unit assisted living
facility located at 3001 Middle Urbana Road in Springfield, Ohio (the
“Facility”), with a twenty percent (20%) set aside for low to moderate income
earners, (ii) providing certain initial deposits into the funds and account
established under the Indenture, including a Debt Service Reserve Fund for the
2012 Bonds, with the Trustee; and (iii) paying certain costs related to the
issuance of the 2012 Bonds (collectively, the “Project”); and

 

WHEREAS, the Facility will be occupied at least partially by Low or Moderate
Income Tenants (as defined below);

 

NOW, THEREFORE, for and in consideration of the mutual covenants and
representations hereinafter contained, the parties hereto agree as follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.1.                                Definitions.  All words and phrases
defined in the Indenture shall have the same meanings for the purposes of this
Restriction Agreement.  In addition to the words and terms defined elsewhere
herein, the following words and phrases shall have the following meanings:

 

--------------------------------------------------------------------------------


 

“Bonds” means the $6,610,000 The City of Springfield, Ohio First Mortgage
Healthcare Facility Revenue Bonds (Eaglewood Property Holdings, LLC Project),
Tax Exempt Series 2012A.

 

“Code” means the Internal Revenue Code of 1986, as amended.  Reference herein to
any specific provision of the Code shall be deemed to include any successor
provision of the Code to the extent such successor provision is applicable to
the Bonds.

 

“Event of Default” means any event described as an event of default in Section
4.1 hereof and which has continued beyond any applicable notice or grace period.

 

“Facility” means the 80-unit assisted living facility located at 3001 Middle
Urbana Road in Springfield, Ohio.

 

“Income Certification” means each of the tenant income certificates which the
Borrower is required to obtain prior to the commencement of occupancy by such
Low or Moderate Income Tenant from, and thereafter to request annually from,
each Low or Moderate Income Tenant in accordance with the requirements of
Section 3.2 of this Restriction Agreement and set forth in Exhibit B hereto.

 

“Land” means the real property described in Exhibit C attached hereto.

 

“Low or Moderate Income Tenants” means persons and families within the meaning
of the term “individuals of low or moderate income,” as used in Treasury
Regulation §1.103-8(b)(8)(v) and as modified by Proposed Treasury Regulations
1.103-8(b)(8)(v), i.e., individuals or families having income and as determined
under Section 142(d) of the Code, which are equal to or less than the income
limit for a “very low income” family of the same size, as determined by the
Department of Housing and Urban Development for the City of Springfield, Ohio
PMSA under section 8 of the United States Housing Act of 1937.

 

“Permitted Encumbrances” means those certain Permitted Encumbrances defined in
the Agreement.

 

“Qualified Bond Counsel” means an attorney or firm of attorneys selected by the
Trustee and of nationally recognized standing with respect to the issuance of
bonds by states and their political subdivisions, duly admitted to the practice
of law before the highest court of any state of the United States of America.

 

“Qualified Project Period” means, with respect to the Facility, that period,
beginning on the first day following the date of issuance of the Bonds on which
at least 10% of the units in the Facility are first occupied, and ending on the
latest of (i) the date which is fifteen years after the date on which at least
50% of the units in the Facility are first occupied, (ii) the first day on which
no tax-exempt private activity bond issued with respect to the Project is
outstanding, or (iii) the date on which any assistance provided with respect to
the Facility under Section 8 of the United States Housing Act of 1937
terminates.

 

2

--------------------------------------------------------------------------------


 

“Regulations” means the regulations promulgated or proposed by the United States
Department of the Treasury pursuant to the Internal Revenue Code of 1986 or the
Code, as amended from time to time.

 

“Security Agreement” means the Open-End Mortgage, Assignment of Leases and Rents
and Security Agreement of the Issuer in favor of the Trustee and joined in by
the Borrower, dated as of April12, 2012, securing the obligations of the Issuer
under the Indenture, as such Mortgage is from time to time amended and
supplemented.

 

“State” means the State of Ohio.

 

The terms “herein,” “hereunder,” “hereby,” “hereto,” “hereof” and any similar
terms refer to this Restriction Agreement; the term “heretofore” means before
the date of execution of this Restriction Agreement; and the term “hereafter”
means after the date of execution of this Restriction Agreement.

 

Section 1.2.                                Interpretation.  Words imparting any
gender include all genders.  Words importing the singular form shall include the
plural and vice versa, unless the context shall otherwise indicate.  Words
importing persons include firms, partnerships, joint ventures, associations,
corporations and other legal entities.  References to Articles, Sections and
other subdivisions of this Restriction Agreement are the Articles, Sections and
other subdivisions of this Restriction Agreement.  Reference to “this Article”,
“this Section”, “this subsection”, or “this paragraph” shall refer to the
particular Article, Section, subsection or paragraph in which the reference
appears.

 

ARTICLE 2

BOND PROCEEDS AND ADDITIONAL BORROWER CONTRIBUTIONS

 

Section 2.1.                                Prohibition on Transfer Without
Trustee Consent. The Borrower shall not sell, encumber (except for Permitted
Encumbrances) or otherwise transfer the Facility, the rents or revenues
therefrom or any part thereof without the prior written consent of the Trustee
pursuant to the provisions of this Restriction Agreement; provided that the
Trustee hereby consents to the leasing of the Facility to residential and
allowable commercial tenants in accordance with the requirements hereof.

 

ARTICLE 3

SPECIAL COVENANTS OF BORROWER

 

Section 3.1.                                Residential Rental Property.  The
Borrower hereby acknowledges and agrees that the Facility is to be owned,
managed and operated as a project for “residential rental property” as such term
is referred to in Section 142(d) of the Code.  To that end, the Borrower hereby
makes the following representations and warranties and, until the expiration of
the Qualified Project Period, the following covenants:

 

3

--------------------------------------------------------------------------------


 

(a)                                  The Facility will be acquired, renovated
and equipped for the purpose of providing multifamily residential rental
property.  The entire Facility shall be owned by the Borrower for federal income
tax purposes.  The Facility shall be owned, managed and operated as a
multifamily residential rental property comprised of a building or structure or
several buildings or structures, together with any functionally related and
subordinate facilities and no other facilities, in accordance with Section
142(d) of the Code and Sections 1.103-8(b) and 1.103-8(a)(4) of the Regulations,
and in accordance with such requirements as may be imposed thereby on the
Facility from time to time.

 

(b)                                 Once available for occupancy, each unit in
the Facility has been and will be held available for rental on a continuous
basis at all times during the Qualified Project Period.

 

(c)                                  The Facility is and will be comprised of
similarly constructed dwelling units, each of which contains and shall contain
separate and complete facilities for living, sleeping, eating, cooking and
sanitation for a single person or a family, including a living area, a sleeping
area, bathing and sanitation facilities and cooking facilities equipped with a
cooking range, refrigerator and sink, but may be served by centrally located
equipment such as heating and air conditioning.

 

(d)                                 Neither the Facility nor any of the
residential units in the Facility will at any time be used on a transient basis,
and no portion of the Facility has been or shall be used as a hotel, motel,
dormitory, fraternity house, sorority house, rooming house, hospital, nursing
home, sanitarium, rest home or trailer park or court.  Prior to commencing
occupancy in any unit in the Facility each tenant shall execute a written lease
which shall be for a term of at least six (6) months.

 

(e)                                  Subject, in all events, to the occupancy
requirements of Section 3.2 hereof, all of the units will be rented or available
for rent on a continuous basis to members of the general public, and the
Borrower will not give preference to any particular class or group in renting
the dwelling units in the Facility, except to the extent necessary to ensure the
Low or Moderate Income Tenants will have equal access to and enjoyment of all
common facilities of the Facility; provided, however, that an insubstantial
number of dwelling units in the Facility may be occupied by maintenance,
security or managerial employees of the Borrower or its property manager, which
employees are reasonably necessary for operation of the Facility.  The Facility
is and shall be located entirely within the territorial boundaries of
Springfield, Ohio.  Any functionally related and subordinate facilities (e.g.,
parking areas, swimming pool, tennis courts, etc.) which are included as part of
the Facility will be made available to all tenants on an equal basis.  Fees will
only be charged with respect to the use thereof if the charging of fees is
customary for the use of such facilities at similar residential rental
properties in the surrounding area.  In any event, any fees charged will not be
discriminatory or exclusionary as to the Low or Moderate Income Tenants.

 

(f)                                    The Facility is and shall be located on a
single tract of land or on two (2) or more contiguous tracts of land, and all of
the buildings, structures and facilities which are part of the Facility do and
shall comprise a single geographically and functionally integrated project for

 

4

--------------------------------------------------------------------------------


 

residential rental property, as evidenced by the ownership, management,
accounting and operation of the Facility.  The Facility does and shall consist
of one or more discrete edifices or other man-made construction, each consisting
of an independent foundation, outer walls and roof, all of which are and will be
owned by the same person for federal tax purposes,  located on a common tract of
land or two (2) or more tracts of land which are contiguous except for being
separated by a road, street, stream or other similar property, and financed by
the Lease or otherwise pursuant to a common plan of financing, and which will
consist entirely of:

 

(i)                                     Units which are similar in quality and
type of construction and amenities; and

 

(ii)                                  Facilities functionally related and
subordinate in purpose and size to property described in (i) above, e.g.,
parking areas, laundries, swimming pools, tennis courts and other recreational
facilities (none of which may be unavailable to any person because such person
is a Low or Moderate Income Tenant) and other facilities which are reasonably
required for the Facility, e.g., heating and cooling equipment, trash disposal
equipment or units for residential managers or maintenance personnel.

 

(g)                                 The Borrower has no present plan, nor does
there exist any contractual arrangement, formal or informal, to convert the
Facility to any use other than use as residential rental property.

 

(h)                                 No part of the Facility has been or will at
any time be owned or used by a cooperative housing corporation.

 

(i)                                     The Facility does not and will not
include a unit in a building where all units in such building are not also
included in the Facility.

 

(j)                                     Units occupied by Low and Moderate
Income Tenants will be reasonably interspersed throughout the Facility.

 

Section 3.2.                                Low or Moderate Income Tenants.  To
the end of satisfying the requirements of Section 142(d) of the Code, the
Borrower hereby represents and warrants as follows, and agrees and covenants as
follows:

 

(a)                                  At all times during the Qualified Project
Period, at least 20% of the completed dwelling units in the Facility will be
occupied or made available for occupancy by Low or Moderate Income Tenants,
provided however, that during the initial rent-up period (i.e, the period
commencing with the date on which at least 10% of the dwelling units are first
occupied until the time each of the dwelling units has been occupied at some
time) at least 20% of the occupied dwelling units must be occupied by Low or
Moderate Income Tenants.  For purposes of complying with these requirements, any
dwelling unit occupied by an individual or family who is a Low or Moderate
Income Tenant at the commencement of occupancy shall continue to be treated as
if occupied by a Low or Moderate Income Tenant even though such individual or
family subsequently ceases to be a Low or Moderate Income Tenant. However, the
preceding

 

5

--------------------------------------------------------------------------------


 

sentence shall cease to apply to any resident whose income under the most recent
determination exceeds 140% of the applicable income limit if after such
determination, but before the next determination, any unit of comparable or
smaller size in the Facility is occupied by a new resident whose income exceeds
the applicable income limit. Moreover, if a unit is vacated by an individual or
family who qualified as a Low or Moderate Income Tenant, such dwelling unit
shall be treated as occupied by a Low or Moderate Income Tenant until reoccupied
(other than for a temporary period of not more than 31 days) at which time the
character of the unit shall be redetermined.  The Borrower will advise the
Trustee in writing of the leasing of units to Low or Moderate Income Tenants and
any revision thereof.  The units so leased shall have substantially the same
equipment and amenities as the other units in the Facility.  All dwelling units
will be occupied by or held available for rental only to members of the general
public, without regard to race, creed, religion, national origin or sex.

 

(b)                                 The Borrower shall obtain from each Low or
Moderate Income Tenant, at the time of such tenant’s initial occupancy in the
Facility and the Borrower shall annually request that each Low and Moderate
Income Tenant deliver to it within sixty (60) days of the end of the calendar
year, and maintain on file executed original sworn and notarized Income
Certifications from each Low or Moderate Income Tenant dated immediately prior
to the initial occupancy of such tenant in the Facility (or if obtained dated
the end of such calendar year, as the case may be), in the form and containing
such information as may be required by Section 142(d) of the Code (initially in
the form attached as Exhibit B hereto, as the same may be from time to time
amended on the advice of Qualified Bond Counsel), or in such other form and
manner as may be required by the Code and the Regulations.

 

(c)                                  The Borrower shall maintain materially
complete and accurate records pertaining to the dwelling units occupied or to be
occupied by Low or Moderate Income Tenants, and the incomes of Low or Moderate
Income Tenants residing in the Facility, and permit any duly authorized
representative of the Trustee, the Issuer, the Department of the Treasury or the
Internal Revenue Service to inspect the books and records of the Borrower
pertaining to the incomes and the Income Certifications of Low or Moderate
Income Tenants residing in the Facility upon reasonable notice and at reasonable
times.

 

(d)                                 Within ten (10) days after the end of each
calendar quarter, the Borrower shall render to the Trustee a compliance
certificate executed by the Borrower in the form attached as Exhibit A hereto,
stating, among other matters,  the dwelling units of the Facility which were
occupied by Low or Moderate Income Tenants during such period, together with
photocopies of all Income Certifications of Low or Moderate Income Tenants of
the Facility not previously furnished to the Trustee, that it has no knowledge
that any material default has occurred in the observance of its covenants
contained in this Restriction Agreement, and that no event has occurred in
connection with the operation of the Facility which has caused or will cause the
Facility to cease to materially meet the requirements of this Restriction
Agreement.  In the event the Borrower is unable to deliver such compliance
certificate, the Borrower shall furnish to the Trustee in writing a detailed
explanation of the reasons for such non-compliance.

 

6

--------------------------------------------------------------------------------


 

(e)                                  The provisions of this Section shall
terminate upon the expiration of the Qualified Project Period.

 

(f)                                    Monthly rental charges for units occupied
or set aside for occupancy by Low or Moderate Income Tenants shall not exceed
1/12 of 30% of the income limit applicable to Low or Moderate Income Tenants or
such other amount as allowed or required by law.

 

(g)                                 The distribution of units occupied or set
aside for occupancy by Low or Moderate Income Tenants among different-sized
units in the Facility shall reflect the same percentage distribution as the
number of different sized units bears to the total number of units, provided
that greater percentage of the Low or Moderate Income Tenant units than would
otherwise be required may be allocated to larger units.

 

(h)                                 The Borrower shall file with the Trustee, on
the first day of each month, copies of the Income Certifications specified in
Section [?] hereof obtained by the Borrower during the previous month and
annually within thirty (30) days of the end of each calendar year, a
certificate, to the knowledge of the Borrower, representing that the provisions
contained in Section hereof have been satisfied for the preceding calendar year.

 

(i)                                     The Borrower shall prepare and submit to
the Trustee and the Issuer, on the first day of each quarter, the monthly rent
rolls for the Facility during the previous quarter.

 

(j)                                     The Borrower agrees that it shall
include as a tenant covenant within each Low or Moderate Income Tenant’s lease
an obligation on the part of the tenant to furnish Income Certifications in
compliance with subsection hereof.

 

(k)                                  The Borrower agrees that all tenant lists,
applications, and waiting lists relating to the Facility shall at all times be
kept separate and identifiable from any other business of the Borrower which is
unrelated to the Facility and shall be maintained in a reasonable condition for
proper audit and subject to examination during business hours upon reasonable
notice by representatives of the Issuer and the Trustee.  Failure to keep such
lists and applications or to make them available to the Issuer or the Trustee
will be a default hereunder.

 

Section 3.3.                                Covenant of Borrower Regarding
Tax-Exempt Status of the Bonds.  The Borrower hereby represents, warrants,
covenants and agrees as follows:

 

(a)                                  The Borrower will comply with the
provisions of the Code applicable to the Bonds applicable to it and will not
take any action or fail to take any action which would cause the interest on the
Bonds to lose the exclusion from gross income under Section 103(a) of the Code.

 

(b)                                 Upon the request of the Issuer or the
Trustee, the Borrower will take such action or actions as may be reasonably
necessary in a Qualified Bond Counsel’s Opinion, to comply fully with all
provisions of the Act and the Code which relate, and all rules, rulings,
policies, procedures, Regulations or other official statements promulgated,
proposed or made by the

 

7

--------------------------------------------------------------------------------


 

Department of the Treasury under the Code which relate, to maintenance of the
exclusion from gross income of interest on the Bonds.

 

(c)                                  The Borrower hereby covenants to include
(by incorporation by reference or verbatim) the requirements and restrictions
contained in this Restriction Agreement in any deed and other documents
transferring any interest in the Facility to another to the end that such
transferee has notice of, and is bound by such restrictions to the extent and
for the period required thereby and to obtain the agreement from any transferee
to so abide.

 

Section 3.4.                                Covenant of Trustee Regarding
Tax-Exempt Status of the Bonds.   The Trustee hereby covenants as follows:

 

(a)                                  The Trustee shall not knowingly fail to
comply with the provisions of the Code applicable to the Bonds and will not
knowingly take any action or knowingly fail to take any action which would cause
the interest on the Bonds to lose the exclusion from gross income under Section
103(a) of the Code.

 

Section 3.5.                                Borrower To Maintain Its Existence. 
The Borrower agrees to maintain its existence as a limited liability company
duly organized under the laws of the State of Georgia and qualified to transact
business under the laws of the State.

 

Section 3.6.                                Borrower to Remain Qualified in
State and Appoint Agent.  If required by laws of the State, the Borrower will
remain duly qualified to transact business in the State and will maintain an
agent in the State on whom service of process may be made in connection with any
actions against the Borrower.

 

Section 3.7.                                Covenants To Run With the Land.  The
covenants, reservations and restrictions set forth herein shall be deemed
covenants running with the Land and, except as provided in Section 5.9 hereof,
shall pass to and be binding upon the Borrower, its heirs, assigns and
successors in title to the Land or the Facility; provided, however, that upon
the termination of this Restriction Agreement in accordance with the terms
hereof said covenants, reservations and restrictions shall expire.  Except as
provided in Section [?] hereof, each and every contract, deed or other
instrument hereafter executed covering or conveying the Land or the Facility or
any portion thereof shall conclusively be held to have been executed, delivered
and accepted subject to such covenants, reservations and restrictions,
regardless of whether such covenants, reservations and restrictions are set
forth in such contract, deed or other instrument.  If a portion or portions of
the Facility are conveyed, all of such covenants, reservations and restrictions
shall run to each portion of the Facility.

 

ARTICLE 4

EVENTS OF DEFAULT AND REMEDIES

 

Section 4.1.                                Events of Default. The occurrence of
any one or more of the following events shall constitute an Event of Default
under this Restriction Agreement:

 

8

--------------------------------------------------------------------------------


 

(a)                                  If notice is given to the Borrower by the
Trustee or the Issuer that the Borrower has failed to comply with or to perform
any of the covenants, conditions or provisions of this Restriction Agreement
which apply to the Borrower, and, in any such case, the passage of thirty (30)
days from the date of such notice during which time the Borrower shall be
entitled to cure any such failure to comply (or such longer period of time if
permitted under the Agreement or the Security Agreement thereafter grants its
permission for such longer period in writing so long as the Borrower commences
cure within such 30-day period and after commencement thereof diligently
continues such cure to completion).  Notwithstanding the foregoing, in the case
of a failure to comply with the requirements of Sections 3.1, 3.2 or 3.3 hereof,
such breach shall not constitute an Event of Default if within thirty (30) days
after the date of such notice the Trustee receives an opinion of Qualified Bond
Counsel stating that such failure or Event of Default does not produce a
material risk that interest on the Bonds will become includable in the gross
income for federal income tax purposes of the recipient thereof (except
respecting Bonds owned by a “substantial user” of the Facility or a “related
person”), or such failure or Event of Default can be remedied with the effect of
permitting the interest on the Bonds to continue to be excludable from gross
income for purposes of federal income taxation and such failure or Event of
Default is so remedied within the period of time determined by Qualified Bond
Counsel to be necessary to permit interest on the Bonds to continue to be
excludable from gross income for purposes of federal income taxation (except
respecting Bonds owned by a “substantial user” of the Facility or a “related
person”), and such failure or Event of Default does not cause a violation of the
Act, the Indenture or the Ordinance by the Trustee.

 

Section 4.2.                                Remedies for Failure to Perform.

 

(a)                                  Upon the occurrence of an Event of Default
specified in Section 4.1 above, the Trustee may exercise one or more of the
following remedies subject in all respects to the provisions relating thereto in
the Indenture:

 

(i)                                     through its duly authorized agents, have
access to and inspect, examine and make copies of, the books, records and
accounts of the Borrower;

 

(ii)                                  upon any required court approval, assume
possession and management of the Facility;

 

(iii)                               petition a court of competent jurisdiction
for the appointment of a receiver to take possession of and manage and operate
the Facility in conformity with the provisions of this Restriction Agreement;

 

(iv)                              take whatever action at law or in equity may
appear necessary or desirable to enforce observance or performance of any
covenant, condition or agreement of the Borrower under this Restriction
Agreement and to collect the amounts then due and thereafter to become due
consistent with the obligations of the Borrower under this Restriction
Agreement; or

 

(v)                                 exercise any remedy available to the Trustee
or the Issuer hereunder.

 

9

--------------------------------------------------------------------------------


 

(b)                                 Upon the receipt of notice of noncompliance
pursuant to Section 4.1 hereof, the Trustee may but need not take one or more of
the following actions as it so reasonably determines to be necessary or
appropriate to protect the interests of the Bondholders hereunder:

 

(i)                                     notify the Borrower that with the
passage of time the noncompliance may result in an Event of Default; and

 

(ii)                                  direct the Borrower to take such steps as
necessary to correct the noncompliance in a timely fashion.

 

Section 4.3.                                Discontinuance of Proceedings.  In
case any proceeding taken by the Issuer or the Trustee on account of any failure
to perform under this Restriction Agreement shall have been discontinued or
determined adversely to the Issuer or the Trustee, then and in every case the
Issuer, the Trustee and the Borrower shall be restored to their former positions
and rights hereunder, respectively, and all rights, remedies and powers of the
Issuer and the Trustee shall continue as though no such proceeding had been
taken, except with respect to any final and binding determination rendered in
such proceeding.

 

Section 4.4.                                Remedies Cumulative.  No remedy
conferred upon or reserved to the Issuer or the Trustee by this Restriction
Agreement is intended to be exclusive of any other available remedy or remedies,
but each and every such remedy shall be cumulative and shall be in addition to
every other remedy given under this Restriction Agreement or the Indenture or
now or hereafter existing at law or in equity.  No delay or omission to exercise
any right or power accruing upon any failure to perform under this Article shall
impair any such right or power or shall be construed to be a waiver thereof.  In
order to entitle the Issuer or the Trustee to exercise any remedy reserved to it
in this Article, it shall not be necessary to give any notice other than as
otherwise specified in this Restriction Agreement.

 

ARTICLE 5

MISCELLANEOUS

 

Section 5.1.                                Notices.  All notices, certificates
or other communications hereunder shall be sufficiently given and shall be
deemed given when delivered to the addressee by registered mail, postage
prepaid, addressed as follows:

 

10

--------------------------------------------------------------------------------


 

If to the Issuer:

The City of Springfield, Ohio

 

76 E. High Street

 

Springfield, Ohio 45503

 

Attn:  Finance Director

 

 

If to the Borrower:

Eaglewood Property Holdings, LLC

 

c/o Christopher Brogdon

 

Two Buckhead Plaza

 

3050 Peachtree Road NW, Suite 355

 

Atlanta, Georgia 30305

 

 

If to the Trustee:

BOKF, NA dba Bank of Oklahoma

 

c/o Marrien Neilson

 

One Williams Center

 

Tulsa, Oklahoma 74192

 

A duplicate copy of each notice, certificate or other communication given
hereunder by the Trustee or the Borrower shall also be given to the Issuer.  The
parties listed above may, by notice given hereunder, designate any further or
different addresses to which subsequent notices, certificates or other
communications shall be sent.

 

Section 5.2.                                Concerning Successors and Assigns. 
All covenants, agreements, representations and warranties made herein and in the
certificates delivered pursuant hereto shall survive the financing herein
contemplated and shall continue in full force and effect so long as the
obligations hereunder are outstanding.  Whenever in this Restriction Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of the Borrower and the Trustee which are
contained in this Restriction Agreement shall bind and inure to the benefit of
their respective successors and assigns.

 

Section 5.3.                                Governing Law.  This Restriction
Agreement and the exhibits attached hereto shall be construed in accordance with
and governed by the laws of the State and, where applicable, the laws of the
United States of America.

 

Section 5.4.                                Amendments; Waivers.  This
Restriction Agreement may be amended only by an instrument in writing executed
and acknowledged on behalf of the Trustee and the Borrower in such manner as the
instrument may be recorded.  No waiver by the Trustee in any particular instance
of any event of default or required performance by the Borrower and no course of
conduct of the parties or failure by the Trustee to enforce or insist upon
performance of any of the obligations of the Borrower under this Restriction
Agreement at any time shall preclude enforcement of any of the other terms of
this Restriction Agreement or the Lease thereafter.

 

Any provision of this Restriction Agreement requiring the consent or approval of
the Trustee for the taking of any action or the omission of any action requires
such consent by the

 

11

--------------------------------------------------------------------------------


 

Trustee in writing signed by a fully authorized officer of the Trustee.  Any
such consent or approval, unless it expressly states otherwise, is limited to
the particular action or omission referred to therein and does not apply to
subsequent similar actions or omissions.

 

Notwithstanding the foregoing, this Restriction Agreement shall be amended to
reflect changes in Section 142(d) of the Code, the Regulations and any revenue
rulings promulgated thereunder, or in the interpretation thereof.

 

Section 5.5.                                Further Assurances and Corrective
Instruments.  The Trustee and the Borrower agree that they will, from time to
time, execute, acknowledge and deliver, or cause to be executed, acknowledged
and delivered, such supplements hereto and such further instruments as may
reasonably be required for correcting any inadequate or incorrect description of
performance required by a party to this Restriction Agreement.

 

Section 5.6.                                Captions.  The section headings
contained herein are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Restriction Agreement.

 

Section 5.7.                                Severability.  In the event any
provision of this Restriction Agreement shall be held invalid or unenforceable
by any court of competent jurisdiction, such holding shall not invalidate or
render unenforceable any other provision thereof.

 

Section 5.8.                                Counterparts.  This Restriction
Agreement may be signed in any number of counterparts with the same effect as if
the signatures thereto and hereto were upon the same instrument.

 

Section 5.9.                                Effective Date and Term.  This
Restriction Agreement shall become effective upon its execution and delivery by
the parties hereto, shall be effective and remain in full force from the date
hereof, and, subject to the provisions hereof, shall expire on the expiration of
the Qualified Project Period.  Notwithstanding the preceding sentence, the
Borrower’s obligations set forth herein shall expire on the later of (i) the
first date on which none of the Bonds remains Outstanding, or (ii) satisfaction
in full of the Lease.  Notwithstanding the foregoing, this Restriction Agreement
shall automatically terminate in the event of foreclosure or transfer by deed in
lieu of foreclosure, and further provided that this Restriction Agreement shall
terminate in the event of any involuntary noncompliance with the provisions of
this Restriction Agreement caused by fire, seizure, requisition, change in a
federal law or an action of a federal agency that prevents the Trustee from
enforcing the provisions hereof, or condemnation or a similar event, but only if
(i) within a reasonable period thereafter, the Bonds are retired or (ii) the
proceeds received as a result of such event are used to finance a development
that complies with the provisions hereof and any other applicable requirements
of the Code and the Regulations.  In the case of foreclosure or transfer of
title by deed in lieu of foreclosure or similar event, such termination will
cease to be in effect if, at any time during the remainder of the Qualified
Project Period, the Borrower, any subsequent obligor under the or a “related
person” (as defined in Section 147(a)(2) of the Code) obtains an ownership
interest in the Facility for federal tax purposes.  Notwithstanding any other
provision in this Restriction Agreement, all restrictions on

 

12

--------------------------------------------------------------------------------


 

the operation and occupancy of the Facility contained in this Restriction
Agreement which are not necessary, in the opinion of Qualified Bond Counsel, to
maintain the exclusion from gross income of interest on the Bonds for purposes
of federal income taxation, shall terminate when either the Bonds or the Lease
has been paid in full.

 

Section 5.10.                         No Liability of Officers.  No recourse
under or upon any obligation, covenant, or agreement or in any of the Bonds, or
under any judgment obtained against the Trustee, or by the enforcement of any
assessment or by any legal or equitable proceeding by virtue of any constitution
or statute or otherwise or under any circumstances, shall be had against any
incorporator, member, director or officer, as such, past, present, or future, of
the Trustee, either directly or through the Trustee, or otherwise, for the
payment for or to the Trustee or any receiver thereof, or for or to the holder
of any Bonds, of any sum that may be due and unpaid by the Trustee upon any of
the Bonds.  Any and all personal liability of every nature, whether at common
law or in equity, or by statute or by constitution or otherwise, of any such
incorporator, member, director or officer, as such, to respond by reason of any
act or omission on his part or otherwise, for the payment for or to the Trustee
or any receiver thereof, or for or to the holder of any Bonds, of any sum that
may remain due and unpaid upon the Bonds or any of them, is hereby expressly
waived and released as a condition of and consideration for the execution of
this Restriction Agreement and the issuance of the Bonds.

 

Section 5.11.                         Recording and Filing.  The Borrower shall
cause this Restriction Agreement and all amendments and supplements hereto to be
recorded and filed in the conveyance and real property records of the city in
which the Facility is located and in such other places as the Issuer and the
Trustee may reasonably request.  The Borrower shall pay all fees and charges
incurred in connection with any such recording.

 

Section 5.12.                         Modification of Tax Covenants.  To the
extent any amendments, modifications or changes to the Regulations, the Code
shall, in a Qualified Bond Counsel’s Opinion addressed to the Trustee and filed
with the Borrower, impose requirements upon the ownership, occupancy or
operation of the Facility which require observance and/or compliance to maintain
the exclusion from gross income for purposes of Federal income taxation
different from those imposed by the Regulations, the Code and stated herein,
this Restriction Agreement shall be amended and modified in accordance with such
requirements.  The parties hereto agree to execute, deliver and record, if
applicable, any and all documents or instruments reasonably necessary in the
opinion of and in the form approved by Qualified Bond Counsel to effectuate the
intent of this Section.

 

Section 5.13.                         Burden and Benefit.  The Trustee and the
Borrower hereby declare their understanding and intent that the burden of the
covenants set forth herein touch and concern the Land in that the Borrower’s
legal interest in the Land and the Facility is rendered less valuable thereby. 
The Trustee and the Borrower hereby further declare their understanding and
intent that the benefit of such covenants touch and concern the Land by
enhancing and increasing the enjoyment and use of the Land and the Facility by
Low or Moderate Income Tenants to the extent set forth herein, the intended
beneficiaries of applicable covenants, reservations and restrictions as set
forth herein, and by furnishing the public purposes for which the Bonds were

 

13

--------------------------------------------------------------------------------


 

issued.  The provisions hereof are imposed upon and made applicable to the Land
and shall run with the Land and shall be enforceable against the Borrower or any
other person or entity that has or had an ownership interest in the Facility at
the time of such violation or attempted violation.

 

Section 5.14.                         Uniformity; Common Plan.  The covenants,
reservations and restrictions hereof shall apply uniformly, in accordance with
their terms, to the entire Facility.

 

Section 5.15.                         Notice of Noncompliance.  As soon as is
reasonably possible, the Borrower shall notify the Trustee and the Issuer of the
existence of any situation or the occurrence of any event of which the Borrower
has knowledge, the existence or occurrence of which would violate materially any
of the provisions of this Restriction Agreement or cause the interest on the
Bonds to lose the exclusion from gross income for purposes of federal income
taxation.

 

Section 5.16.                         Reliance; Compliance.  The Trustee and the
Borrower hereby recognize and agree that the representations and covenants set
forth herein may be relied upon by all persons interested in the legality and
validity of the Bonds and in the exclusion from gross income for federal income
tax purposes of the interest on the Bonds.  In performing their duties and
obligations hereunder, the Trustee may rely upon statements and certificates of
the Borrower and the Low and Moderate Income Tenants and upon audits of the
books and records of the Borrower pertaining to the Facility.  In addition, the
Issuer and the Trustee may consult with Qualified Bond Counsel, and the opinion
of such counsel shall be full and complete authorization and protection in
respect of any action taken or suffered by the Trustee hereunder in good faith
and in conformity with such opinion.

 

Promptly following its receipt thereof, the Trustee will review each Income
Certificate and compliance certificate delivered pursuant to this Restriction
Agreement in order to determine that each such document is complete and to
determine that the percentage set forth in paragraph 2 of the compliance
certificate is at least 20%.

 

Promptly upon determining that any report or certificate submitted to it is
incomplete or that the percentage set forth in paragraph 2 of any compliance
certificate is less than 20%, the Trustee shall give written notice by certified
mail, return receipt requested, of such deficiency or lack of completeness to
the Borrower and direct the Borrower to correct or complete the same, as the
case may be, within a reasonable period of time thereafter.  If the Borrower
fails to submit to the Trustee any certification required pursuant to this
Restriction Agreement within forty-five (45) days of the time set forth herein,
the Trustee shall immediately give written notice of that fact to the Issuer and
the Borrower.  If any compliance certificate reflects that the occupancy of the
Facility has ceased to meet the requirements of this Restriction Agreement that
at least 20% of the units therein be “occupied” or previously occupied by Low
and Moderate Income Tenants or that the Borrower has not certified on a
quarterly basis to the non-occurrence of any of the events described in
paragraph (3) of the compliance certificate or that the compliance certificate
is incomplete, the Trustee shall immediately give written notice of such fact or
facts to the Issuer and the Borrower.

 

14

--------------------------------------------------------------------------------


 

Section 5.17.                         Survival of Covenants.  The parties hereto
agree that, notwithstanding anything to the contrary contained herein, the
property subject to the Security Agreement is subject to the covenants set forth
in this Restriction Agreement and said property shall remain subject to such
covenants now and after the acquisition of the property through foreclosure
proceedings or by any other means, by Issuer as the mortgagee on the Security
Agreement or any other party, to the extent necessary to preserve the tax-exempt
status of the Bonds.

 

[remainder of page intentionally blank]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower hereto has executed this Land Use Restriction
Agreement and caused the corporate seal of the general partner to be affixed
hereto and to be attested, all as of the date first set forth above.

 

 

 

EAGLEWOOD PROPERTY HOLDINGS, LLC

 

 

 

 

(CORPORATE SEAL)

 

 

 

 

By:

/s/ Christopher F. Brogdon

 

 

Manager

 

 

STATE OF GEORGIA

)

 

) SS:

COUNTY OF FORSYTH

)

 

Before me appeared Chris Brogdon to me personally known, who being duly sworn,
acknowledged himself to be the Manager of Eaglewood Property Holdings, LLC, the
manager of Eaglewood Property Holdings, LLC, a Georgia limited liability
company, and that he as such officer, being authorized so to do, executed the
foregoing instrument for the purpose therein contained by signing his name as
such officer.

 

WITNESS my hand and seal, the 10th day of April, 2012.

 

 

/s/ Kathryn M. Branigan

 

 

Notary Public

 

 

 

 

 

 

 

 

My Commission expires:  January 13, 2013

 

 

16

--------------------------------------------------------------------------------